Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zanker et al. (U.S. 5063776).
Regarding claim 1, Zanker et al. disclose a system comprising: a plurality of sensors (temperature sensors 29a, 29b, 29c, untrasonic sensor 50, and angle sensor 12, refer to col. 7 lines 1-10 and col. 10 lines 25-30) positionable at different angles (see fig. 2: the sensors 29a, 29b are capable of being positioned at different angles) in a container (26, see fig. 2a) of an offshore drilling rig (see fig. 1 and refer to col. 5 lines 4-
and a computing device (14) communicatively couplable to the plurality of sensors (see fig. 2) for receiving the data about the drilling fluid flow in the container (26, refer to col. 8 line 67-col. 9 line 1) and using the data to determine a calculated fluid flow rate (refer to col. 9 lines 1-15) compensating for movement of the offshore drilling rig (col. 10 lines 25-32: data from angle sensor 12 is used to compensate for movement of the offshore drilling rig).  
Regarding claim 2, Zanker et al. disclose wherein the plurality of sensors (29a, 29b, 29c) are positionable such that the plurality of sensors are spaced from one another by a distance equal to a diameter of the container (26; sensors 29a, 29b, 29c, are placed on adjustable pole 52 and since the pole can be adjusted, the sensors 29a, 29b, 29c, are capable of being spaced from one another by a distance equal to a diameter of the container 26).
Regarding claim 3, Zanker et al. disclose wherein the computing device (14) includes a processing device (32, fig. 2a) and a non-transitory computer-readable medium (30, 36) with instructions that are executable by the processing device (32) to perform operations comprising: cross-correlating data from each sensor of the plurality of sensors with data from at least one other sensor of the plurality of sensors to form cross- correlated data (col. 4 lines 11-16: data from the temperature sensors 29a, 29b, 29c, is correlated with data from the ultrasonic sensor 50); using the cross-correlated 
Regarding claim 7, Zanker et al. disclose wherein each sensor of the plurality of sensors (29a, 29b, 29c) is positionable at an angle between 30 degrees and 60 degrees with respect to an adjacent sensor of the plurality of sensors (sensors 29a, 29b, 29c, are capable of being positioned at an angle between 30 degrees and 60 degrees with respect to an adjacent sensor of the plurality of sensors).  
Regarding claim 9, Zanker et al. disclose a method comprising: receiving sensor data from a plurality of sensors (temperature sensors 29a, 29b, 29c, untrasonic sensor 50, and angle sensor 12, refer to col. 7 lines 1-10 and col. 10 lines 25-30) indicating drilling fluid flow in a container (26), wherein the plurality of sensors are positionable at different angles (see fig. 2: the sensors 29a, 29b, are capable of being positioned at different angles) in the container (26) of an offshore drilling rig (see fig. 1 and refer to col. 5 lines 4-8) to generate the sensor data (see fig. 1); 
cross-correlating the sensor data from each sensor of the plurality of sensors with the sensor data from at least one other sensor of the plurality of sensors to form cross-correlated data (col. 4 lines 11-16: data from the temperature sensors 29a, 29b, 29c, is correlated with data from the ultrasonic sensor 50); receiving rig data (data from angle sensor 12 and heave position detector, col. 12 lines 12-17) of an offshore rig (see figs. 1-2) associated with the container (26: col. 10 lines 25-32: angle sensor 12 
determining a calculated fluid flow rate using the cross-correlated data and the rig data (refer to col. 12 lines 10-28); and outputting the calculated fluid flow rate for controlling a drilling operation (refer to col. 12 lines 10-28).  
Regarding claim 16, Zanker et al. disclose a non-transitory computer-readable medium (30, 36, fig. 2a) comprising instructions that are executable by a processing device (32) for causing the processing device (32) to perform operations comprising: receiving sensor data from a plurality of sensors (data from temperature sensors 29a, 29b, 29c, untrasonic sensor 50, and angle sensor 12, refer to col. 7 lines 1-10 and col. 10 lines 25-30) about drilling fluid flow in a container (26, see fig. 2a), wherein the plurality of sensors are positionable at different angles (see fig. 2: the sensors 29a, 29b, are capable of being positioned at different angles) in the container (26) of an offshore drilling rig (see fig. 1 and refer to col. 5 lines 4-8) to sense data about drilling fluid flow (refer to col. 8 line 67-col. 9 line 10: the temperature sensors, untrasonic sensor, and angle sensor measure data about the drilling fluid flow in 26 and this data from the sensors is sent to computer 14 to determine fluid flow rate) in the container (26); 
cross-correlating data from each sensor of the plurality of sensors with data from at least one other sensor of the plurality of sensors to form cross- correlated data (col. 4 lines 11-16: data from the temperature sensors 29a, 29b, 29c, is correlated with data from the ultrasonic sensor 50); 2020-IPM-104130 U1 US22/23 Attorney Docket No. 061429-1201978
using the cross-correlated data with riser management information (data from heave position detector, col. 12 lines 12-17), rig dynamic positioning information (data .  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 8, 11-12, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zanker et al. (U.S. 5063776), in view of Torjussen et al. (U.S. 2019/0309589A1). 
Regarding claims 4, 12, and 17, Zanker et al. disclose wherein the calculated fluid flow rate correspond to a position measurement of drilling fluid within the container from the sensor (50, refer to col. 6 lines 46-48).  
However, Zanker et al. fail to teach position measurements from the plurality of sensors.  
Torjussen et al. teach a system comprising: a plurality of sensors (150, 152, 154, with sensors 312; see figs. 2-3 and refer to para 0020 and 0021) to sense data about drilling fluid flow in a container (134, refer to para 0021), wherein calculated fluid flow rate correspond to position measurements (H, see fig. 3 and refer to para 0021) from the plurality of sensors (312). Measurements of the flow height in multiple locations by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Zanker et al. to have position measurements from a plurality of sensors, as taught by Torjussen et al., to have measurements of the flow height in multiple locations for redundancy and/or increased accuracy (refer to para 0016). 
Regarding claims 6 and 11, Zanker et al. disclose wherein the operations further comprise: applying the data from each sensor of the plurality of sensors to at least one sounding table (look-up table) to estimate a volume of drilling fluid in the container (see fig. 4 and refer to abstract and col. 8 line 67-col. 9 line 15), wherein the operation of cross-correlating the data from each sensor of the plurality of sensors comprises cross-correlating the estimated volume of the drilling fluid from sensor (50; abstract: the computer calibrates the flow volume and provide a correction factor)
However, Zanker et al. fail to teach cross-correlating estimated fluid volume from each sensor of the plurality of sensors.  
Torjussen et al. teach a system comprising: a plurality of sensors (150, 152, 154, with sensors 312; see figs. 2-3 and refer to para 0020 and 0021) to sense data about drilling fluid flow in a container (134, refer to para 0021). Measurements of the flow height in multiple locations by the plurality of sensors is used for redundancy and/or increased accuracy (refer to para 0016). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Zanker et al. to have 
Regarding claims 8, 15, and 20, Zanker et al. disclose sensor (50) of the plurality of sensors comprises a distance sensor positionable to measure a distance of drilling fluid in the container from the sensor of the plurality of sensors (refer to col. 6 lines 46-48).  
However, Zanker et al. fail to teach the plurality of sensors comprising distance sensors. 
Torjussen et al. teach a system comprising: a plurality of sensors (150, 152, 154, with sensors 312; see figs. 2-3 and refer to para 0020 and 0021) comprising distance sensors (H, see fig. 3 and refer to para 0021). Measurements of the flow height in multiple locations by the plurality of sensors is used for redundancy and/or increased accuracy (refer to para 0016). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Zanker et al. to have a plurality of distance sensors, as taught by Torjussen et al., to have measurements of the flow height in multiple locations for redundancy and/or increased accuracy (refer to para 0016). 
Claims 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zanker et al. (U.S. 5063776), in view of Androvandi et al. (EP 3312378A1). 
Regarding claims 5, 13, and 18, Zanker et al. teach all the features of this claim as applied to claims 3, 9, and 16 above; however, Zanker et al. is silent to wherein the 
Androvandi et al. teach correlating data using dynamic time warping (refer to para 0038, 0066, and 0079). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cross-correlating operation of Zanker et al. involve dynamic time warping, as taught by Androvandi et al., for improving the correlation accuracy by reducing error in the correlation operation (refer to para 0066). 
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zanker et al. (U.S. 5063776), in view of Huang et al. (U.S. 2008/0163692).
Regarding claims 14 and 19, Zanker et al. teach all the features of this claim as applied to claims 9 and 16 above; however, Zanker et al. is silent to wherein each sensor of the plurality of sensors is positioned at an angle between 30 degrees and 60 degrees with respect to an adjacent sensor of the plurality of sensors.
Huang et al. teach a system and method for using a plurality of sensors for flow analysis, flow assurance and pipe condition monitoring of a pipeline for flowing hydrocarbons (refer to title), the system comprises a pipe (600, fig. 5A) for flowing hydrocarbon mixtures (603) and a plurality of sensors (601a, refer to para 0087, 0088, and 0089) positioned at different angular positions around the circumference of the pipe (600), wherein the plurality of sensors (601a) are positioned with respect to an adjacent sensor of the plurality of sensors (see fig. 5A), wherein the data measurements are combined to produce liquid holdup and liquid flow rate information (refer to para 0054).
In re Aller, 220 F.2d 454, 456, 105, USPQ 233,235 (CCPA 1955).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zanker et al. (U.S. 5063776), in view of Olsen et al. (U.S. 2018/0135366A1).
Regarding claim 10, Zanker et al. disclose wherein the rig data comprises drilling fluid flow-in volume (refer to abstract).  

Olsen et al. teach a drilling operation wherein a drilling control system (214, fig. 2) receive rig data comprising bit depth, hole depth, stand pipe pressure, hookload (refer to para 0064), riser tension, riser movement, and riser weight (para 0017 and 0065: the control system also includes a riser management/tensioner system 216, fig. 2 which will measure riser tension, riser movement, and riser weight). This data helps control borehole pressure to compensate for heave effects on offshore drilling rigs subject to wind and waves (refer to abstract, para 0014 and 0015). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rid data of Zanker et al. to include rig data comprises bit depth, hole depth, stand pipe pressure, hookload, riser tension, riser movement, and riser weight, as taught by Olsen et al., to compensate for heave effects on the offshore drilling rigs as it is subject to wind and waves (refer to abstract, para 0014 and 0015). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.A/
01/21/2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672